DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 16, and 19 contain the limitation “average radius” without referencing other radii. The term “average” is a comparison of multiple other values. It is unclear how a radius can be “average” without other reference radii to base it off of. For the purpose of examination, the term “average radius” is interpreted as “radius.” Claims 2-15, 17, 18, and 20 are rejected due to their respective dependencies on claims 1, 16, and 19.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonn et al. (hereinafter “Bonn”) (US 2011/0066144 A1), in view of Prakash et al. (hereinafter “Prakash”) (US 8,235,981 B2), in view of Dobank et al. (hereinafter “Dobank”) (US 6,241,722 B1).
Regarding claim 1, DeCarlo teaches
A microwave ablation probe (Fig. 1, Char. 12: ablation instrument) comprising: 
a probe body (Fig. 1, Char. 20: probe) comprising a cannula; (Fig. 7: Char. 81: hypotube)
a coaxial cable within the probe body (Fig. 7, Char. 82, 83, and 84); and 
an antenna (Fig. 7: distal radiating section (91), and the portion of both inner conductor (82) and insulator (83) extending distally past outer conductor (84)) comprising a radiating portion for emission of microwave energy at a distal portion of the probe body; (Fig. 7, Char. 91: distal radiating section)
wherein the probe body defines an irrigation path configured to carry cooling fluid to and from the distal portion of the probe body, (Fig. 7) wherein at least one wall defining the irrigation path (Fig. 7, Char. 84, 81, and 80) comprises a heat exchange surface; (Fig. 7: At least the surfaces of outer conductor (84), coolant tube (81), and hypotube (80))
wherein the heat exchange surface has an average radius. (Fig. 7: both coolant tube (81) and hypotube (80) have radii)
DeCarlo, as applied to claim 1 above, does not explicitly teach the probe body comprises a shielded portion and a radiation window that is at least partially transparent to microwave energy, wherein the shielded portion comprises the cannula; wherein the radiating portion is aligned with the radiation window; wherein a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius.
Prakash, in a similar field of endeavor, teaches a microwave ablation probe comprising a shielded portion (Fig. 4, Char. 450: body wall) and a radiation window (Fig. 4, Char. 440: opening) that is at least partially transparent to microwave energy; (Col. 6, Lines 35-38: Body wall (450) is provided with at least one opening (440) therethrough to allow electromagnetic energy radiated from the energy applicator to transfer into the target volume of tissue; this implies that body wall (450) is not transparent to microwave energy) wherein the radiating portion is aligned with the radiation window. (Fig. 5: Antenna assembly (12) is aligned with opening (440))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified DeCarlo to incorporate the teachings of Prakash, and configure the hypotube (81) of the ablation instrument (12) of DeCarlo to comprise a layer of microwave blocking material, and a radiation window within said layer that is at least partially transparent to microwave energy, wherein the distal radiating portion is aligned with the radiation window. Doing so would allow for directional microwave ablation, wherein the heating zone may be focused to one side of the electrosurgical device, thereby allowing clinicians to target small and/or hard tumors without having to penetrate the tumor directly or kill more healthy tissue than necessary, as suggested in Prakash. (Col. 9, Lines 9-14)
The combination of DeCarlo/Prakash, as applied to claim 1 above, does not explicitly teach a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius.
Dobak, in a similar field of endeavor, teaches an irrigation probe (Fig. 1, Char. 10: device) comprising a smooth surface, (Fig. 1: the smooth portion of second lumen (14) proximal to bellows portion (40)) and a heat exchange surface (Fig. 1, Char. 40: bellows portion) with an average radius and a surface area; (Fig. 1: Bellows portion (40) is a tubular structure with an average radius and a surface area) wherein the surface area of the heat exchange surface is larger than a surface area of the smooth surface with a radius equal to the average radius. (Fig. 1: The ridges of bellows portion (40) would give bellows portion (40) a larger surface area than the smooth portion of second lumen (14) proximal to bellows portion (40))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash, as applied to claim 1 above, to incorporate the teachings of Dobak, and configure the walls of hypotube (81) of DeCarlo to have the corrugated structure of the bellows portion (40) of Dobak. Doing so would increase the surface area of hypotube (81), as well as increase the turbulence of the fluid travelling within hypotube (81), which would increase the rate of convective heat transfer between the fluid and the probe, as suggested in evidentiary reference Werneth et al. (US 6,379,378 B1) (Col. 10, Lines 54-62: The rate of convective heat transfer is proportional to the surface coefficient of heat transfer; and Col. 11, Lines 36-42: One way to increase the surface coefficient of heat transfer for a fixed mean value of the velocity is to increase the level of turbulent kinetic energy in the fluid flow.)
Regarding method claim 19, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 19 being satisfied.
Regarding claim 2, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches the heat exchange surface comprises corrugations, undulations, fins, one or more ridges, an axial corrugation, a helical corrugation, a radial corrugation, a helical ridge, a radial ridge, or an axial ridge. (Dobak: Fig. 1: Bellows portion (40) comprises corrugations; Hypotube (81) of DeCarlo has been modified to comprise the corrugated structure of bellows portion (40) – it is implicit that this feature be present in the DeCarlo/Prakash/Dobak combination based on the rejection to claim 1 above.)
Regarding claim 3, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches the heat exchange surface varies in distance from a longitudinal axis of the probe. (Dobak: Fig. 1; The corrugated structure of the bellows portion (40) causes bellows portion (40) to vary in distance from a longitudinal axis of the probe; Hypotube (81) of DeCarlo has been modified to comprise the corrugated structure of bellows portion (40) – it is implicit that this feature be present in the DeCarlo/Prakash/Dobak combination based on the rejection to claim 1 above.)
Regarding claim 4, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches the heat exchange surface is located on at least a portion of an outer surface of an outer conductor of the cable. (DeCarlo: Fig. 7: the outer surface of outer conductor (84) comprises a heat exchange surface at least in that the outer surface of outer conductor (84) would transfer heat between itself and the fluid flowing through inflow port (94))
Regarding claim 5, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches the heat exchange surface is located on at least a portion of an inner surface of the cannula. (DeCarlo: Fig. 7: the inner surface of hypotube (81) would comprise a heat exchange surface at least in that the inner surface of hypotube (81) would transfer heat between itself and the fluid flowing through outflow conduit (88))
Regarding claim 9, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches the heat exchange surface comprises axial corrugations on at least a portion of an inner surface of the cannula. (Dobak: Fig. 1; Bellows portion (40) comprises axial corrugations; Hypotube (81) of DeCarlo has been modified to comprise the corrugated structure of bellows portion (40) – it is implicit that this feature be present in the DeCarlo/Prakash/Dobak combination based on the rejection to claim 1 above.)
Regarding claim 12, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches a coolant source (DeCarlo: Fig. 1, Char. 18: coolant source) configured to deliver the cooling fluid to the irrigation path (DeCarlo: Fig. 1-2; Page 3, Par. [0033]: Cable (15) may additionally or alternatively provide a conduit (not explicitly shown in FIG. 1) configured to provide coolant from a coolant source (18) to ablation instrument (12)) and an outflow tube configured to transport “spent” coolant away from the probe. (DeCarlo: Fig. 2-4, Char. 41: outflow tube)
The combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, does not explicitly teach the outflow tube transports the coolant back to the coolant source.
Dobak further teaches using an outflow lumen to transport a fluid medium away from the probe and back to a fluid source so that the fluid medium can be recycled and reused. (Col. 12, Lines 23-32)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, to further incorporate the teachings of Dobak, and configure the outflow tube (41) of DeCarlo to transport the coolant back to the coolant source (18), and to configure the coolant source (18) to recycle and reuse the returned coolant. Doing so would reduce the amount of necessary coolant to perform the procedure, reducing costs and “waste.”
Regarding method claim 20, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 12, since operation of the prior art relied on to reject apparatus claim 12 would naturally result in the step of method claim 20 being satisfied.
Regarding claim 13, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches a liner (DeCarlo: Fig. 7, Char. 80: coolant tube) concentric with and within the cannula, (DeCarlo: Fig. 7: Char. 81: hypotube) wherein a first segment of the irrigation path is defined between an outer surface of an outer conductor and an inner surface of liner, (DeCarlo: Fig. 7: Probe inflow conduit (87) is defined by an outer surface of outer conductor (84) and an inner surface of coolant tube (80)) wherein a second segment of the irrigation path is defined between an outer surface of the liner and an inner surface of the cannula. (DeCarlo: Fig. 7: Probe outflow conduit (88) is defined by an outer surface of coolant tube (80) and an inner surface of hypotube (81))
Regarding claim 14, the combination of DeCarlo/Prakash/Dobak, as applied to claim 13 above, teaches the first segment of the irrigation path is an inlet path (DeCarlo: Fig. 7: probe inflow conduit (87) is an inlet path) and the second segment of the irrigation path is an outlet path. (DeCarlo: Fig. 7: probe outflow conduit (88) is an outlet path)
Regarding claim 15, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches the cannula comprises a cannula wall that defines at least one lumen for a flow of cooling fluid. (DeCarlo: Fig. 7: The wall of hypotube (81) defines at least cooling chamber (92))
Regarding claim 16, DeCarlo teaches 
A microwave ablation system (Fig. 1, Char. 10: ablation system) comprising a microwave energy source, (Fig. 1, Char. 14: generator) a cooling fluid source, (Fig. 1, Char. 18: coolant source) and a microwave ablation probe, (Fig. 1, Char. 12: ablation instrument) the probe comprising: 
a probe body (Fig. 1, Char. 20: probe) comprising a cannula; (Fig. 7: Char. 81: hypotube) and 
a coaxial cable within the probe body connected to the microwave energy source, (Fig. 7, Char. 82, 83, and 84) the cable comprising a center conductor, (Fig. 7, Char. 82: inner conductor) a dielectric material surrounding the center conductor, (Fig. 7, Char. 83: probe insulator) and an outer conductor having an outer surface and a distal boundary, (Fig. 7, Char. 84: outer conductor) wherein the center conductor comprises a radiating portion that extends beyond the distal boundary of the outer conductor, (Fig. 7: The portion of inner conductor (82) within radiating section (91)) wherein the radiating portion is configured for emission of microwave energy; (Page 3, Par. [0033]: Generator assembly (14) may be a source of microwave energy)
wherein the probe body defines an irrigation path configured to carry cooling fluid to and from a distal portion of the probe body, (Fig. 7) wherein the cooling fluid source is in fluid communication with the irrigation path; (The coolant source (18) would naturally be in fluid communication with the irrigation path in order to allow the coolant to flow through said irrigation path)
wherein at least one wall defining the irrigation path (Fig. 7, Char. 84, 81, and 80) comprises a heat exchange surface; (Fig. 7: The surfaces of outer conductor (84), coolant tube (81), and hypotube (80))
wherein the heat exchange surface has an average radius. (Fig. 7: both coolant tube (81) and hypotube (80) have radii) 
DeCarlo, as applied to claim 16 above, does not explicitly teach the probe body comprises a shielded portion and a radiation window that is at least partially transparent to microwave energy, wherein the shielded portion comprises the cannula; wherein the radiating portion is aligned with the radiation window; wherein a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius.
Prakash, in a similar field of endeavor, teaches a microwave ablation probe comprising a shielded portion (Fig. 4, Char. 450: body wall) and a radiation window (Fig. 4, Char. 440: opening) that is at least partially transparent to microwave energy; (Col. 6, Lines 35-38: Body wall (450) is provided with at least one opening (440) therethrough to allow electromagnetic energy radiated from the energy applicator to transfer into the target volume of tissue; this implies that body wall (450) is not transparent to microwave energy) wherein the radiating portion is aligned with the radiation window. (Fig. 5: Antenna assembly (12) is aligned with opening (440))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified DeCarlo to incorporate the teachings of Prakash, and configure the hypotube (81) of the ablation instrument (12) of DeCarlo to comprise a layer of microwave blocking material, and a radiation window within said layer that is at least partially transparent to microwave energy, wherein the distal radiating portion is aligned with the radiation window. Doing so would allow for directional microwave ablation, wherein the heating zone may be focused to one side of the electrosurgical device, thereby allowing clinicians to target small and/or hard tumors without having to penetrate the tumor directly or kill more healthy tissue than necessary, as suggested in Prakash. (Col. 9, Lines 9-14)
The combination of DeCarlo/Prakash, as applied to claim 16 above, does not explicitly teach a surface area of the heat exchange surface is larger than a surface area of a smooth surface with a radius equal to the average radius.
Dobak, in a similar field of endeavor, teaches an irrigation probe (Fig. 1, Char. 10: device) comprising a smooth surface, (Fig. 1: the smooth portion of second lumen (14) proximal to bellows portion (40)) and a heat exchange surface (Fig. 1, Char. 40: bellows portion) with an average radius and a surface area; (Fig. 1: Bellows portion (40) is a tubular structure with an average radius and a surface area) wherein the surface area of the heat exchange surface is larger than a surface area of the smooth surface with a radius equal to the average radius. (Fig. 1: The ridges of bellows portion (40) would give bellows portion (40) a larger surface area than the smooth portion of second lumen (14) proximal to bellows portion (40))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash, as applied to claim 16 above, to incorporate the teachings of Dobak, and configure the walls of hypotube (81) of DeCarlo to have the corrugated structure of the bellows portion (40) of Dobak. Doing so would increase the surface area of hypotube (81), as well as increase the turbulence of the fluid travelling within hypotube (81), which would increase the rate of convective heat transfer between the fluid and the probe, as suggested in evidentiary reference Werneth et al. (US 6,379,378 B1) (Col. 10, Lines 54-62: The rate of convective heat transfer is proportional to the surface coefficient of heat transfer; and Col. 11, Lines 36-42: One way to increase the surface coefficient of heat transfer for a fixed mean value of the velocity is to increase the level of turbulent kinetic energy in the fluid flow.)
Regarding claim 17, the combination of DeCarlo/Prakash/Dobak, as applied to claim 16 above, teaches a liner (DeCarlo: Fig. 7, Char. 80: coolant tube) concentric with and within the cannula, (DeCarlo: Fig. 7: Char. 81: hypotube) wherein a first segment of the irrigation path is defined between the outer surface of the outer conductor and an inner surface of liner, (DeCarlo: Fig. 7: Probe inflow conduit (87) is defined by an outer surface of outer conductor (84) and an inner surface of coolant tube (80)) wherein a second segment of the irrigation path is defined between an outer surface of the liner and an inner surface of the cannula. (DeCarlo: Fig. 7: Probe outflow conduit (88) is defined by an outer surface of coolant tube (80) and an inner surface of hypotube (81))
Regarding claim 18, the combination of DeCarlo/Prakash/Dobak, as applied to claim 17 above, teaches the first segment of the irrigation path is an inlet path (DeCarlo: Fig. 7: probe inflow conduit (87) is an inlet path) and the second segment of the irrigation path is an outlet path. (DeCarlo: Fig. 7: probe outflow conduit (88) is an outlet path)
Claims 6-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bonn (US 2011/0066144 A1), in view of Prakash (US 8,235,981 B2), in view of Dobank (US 6,241,722 B1), as applied to claim 1 above, and further in view of Werneth et al. (hereinafter “Werneth”) (US 6,379,378 B1).
Regarding claim 6, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, does not explicitly teach the heat exchange surface comprises a helical ridge on at least a portion of an outer surface of an outer conductor of the cable. 
Werneth, in a similar field of endeavor, teaches the use of helical ridges (Fig. 24-25, Char. 451: wall jets) in an irrigation catheter (Fig. 24-25, Char. 400: catheter) to create a more turbulent flow, and increase the rate of convective heat transfer. (Col. 10, Lines 54-62: The rate of convective heat transfer is proportional to the surface coefficient of heat transfer; and Col. 11, Lines 36-42: One way to increase the surface coefficient of heat transfer for a fixed mean value of the velocity is to increase the level of turbulent kinetic energy in the fluid flow.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, to incorporate the teachings of Werneth, and configure the outer surface of the outer conductor (84) of DeCarlo to comprise helical ridges such that the coolant flowing through inflow conduit (87) has greater turbulence. Doing so would increase the rate of convective heat transfer between the coolant within inflow conduit (87) of DeCarlo and the portions of the microwave probe in contact with said coolant, as suggested in Werneth. (Col. 10, Lines 54-62; and Col. 11, Lines 36-42)
Regarding claim 7, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches the heat exchange surface comprises ridges on at least a portion of an inner surface of the cannula. (Dobak: Fig. 1: Bellows portion (40) comprises ridges; Hypotube (81) of DeCarlo has been modified to comprise the corrugated structure of bellows portion (40) – it is implicit that this feature be present in the DeCarlo/Prakash/Dobak combination based on the rejection to claim 1 above.)
The combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, does not explicitly teach the ridges on the inner surface of the cannula comprise helical ridges.
Werneth, in a similar field of endeavor, teaches the use of helical ridges (Fig. 24-25, Char. 451: wall jets) in an irrigation catheter (Fig. 24-25, Char. 400: catheter)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, to incorporate the teachings of Werneth, and configure corrugated structure of the bellows portion (40) of Dobak to comprise helical ridges. Doing so would be a simple substitution of one ridge structure for another for the predictable result of increasing the turbulence of a coolant fluid travelling along said structure.
Regarding claims 8 and 10, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches a first heat exchange surface comprising ridges on a portion of an inner surface of the cannula. (Dobak: Fig. 1: Bellows portion (40) comprises ridges; Hypotube (81) of DeCarlo has been modified to comprise the corrugated structure of bellows portion (40) – it is implicit that this feature be present in the DeCarlo/Prakash/Dobak combination based on the rejection to claim 1 above.)
The combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, does not explicitly teach a second heat exchange surface comprising axial corrugations forming a helical ridge on at least a portion of an outer surface of an outer conductor of the cable, wherein the ridges of the first heat exchange surface comprise helical ridges.
Werneth, in a similar field of endeavor, teaches the use of axial corrugations forming helical ridges (Fig. 24-25, Char. 451: wall jets; Wall jets (451) would be considered axial corrugations at least in that they are positioned along the central axis of the catheter (400), and extend perpendicularly relative to said central axis.) in an irrigation catheter (Fig. 24-25, Char. 400: catheter) to create a more turbulent flow, and increase the rate of convective heat transfer. (Col. 10, Lines 54-62: The rate of convective heat transfer is proportional to the surface coefficient of heat transfer; and Col. 11, Lines 36-42: One way to increase the surface coefficient of heat transfer for a fixed mean value of the velocity is to increase the level of turbulent kinetic energy in the fluid flow.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, to incorporate the teachings of Werneth, and configure the outer surface of the outer conductor (84) of DeCarlo to comprise helical ridges such that the coolant flowing through inflow conduit (87) has greater turbulence, and to configure the corrugated structure of the bellows portion (40) of Dobak to comprise helical ridges. Configuring the outer surface of the outer conductor (84) of DeCarlo to comprise helical ridges such that the coolant flowing through inflow conduit (87) has greater turbulence would increase the rate of convective heat transfer between the coolant within the inflow conduit (87) of DeCarlo, and the portions of the microwave probe in contact with said coolant, as suggested in Werneth. (Col. 10, Lines 54-62; and Col. 11, Lines 36-42) Configuring the corrugated structure of the bellows portion (40) of Dobak to comprise helical ridges would be a simple substitution of one ridge structure for another for the predictable result of increasing the turbulence of a coolant fluid travelling along said structure.
Regarding claim 11, the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, teaches the heat exchange surface comprises axial corrugations on at least a portion of an inner surface of the cannula, (Dobak: Fig. 1: Bellows portion (40) comprises ridges; Hypotube (81) of DeCarlo has been modified to comprise the corrugated structure of bellows portion (40) – it is implicit that this feature be present in the DeCarlo/Prakash/Dobak combination based on the rejection to claim 1 above.) wherein the probe further comprises an additional heat exchange surface. (DeCarlo: Fig. 7: any surface in contact with the coolant would be considered a heat exchange surface at least in that heat would be transferred between said surface and the contacting coolant)
The combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, does not explicitly teach the additional heat exchange surface comprising axial corrugations on at least a portion of an outer surface of an outer conductor of the cable.
Werneth, in a similar field of endeavor, teaches the use of axial corrugations (Fig. 24-25, Char. 451: wall jets; Wall jets (451) would be considered axial corrugations at least in that they are positioned along the central axis of the catheter (400), and extend perpendicularly relative to said central axis.) in an irrigation catheter (Fig. 24-25, Char. 400: catheter) to create a more turbulent flow, and increase the rate of convective heat transfer. (Col. 10, Lines 54-62: The rate of convective heat transfer is proportional to the surface coefficient of heat transfer; and Col. 11, Lines 36-42: One way to increase the surface coefficient of heat transfer for a fixed mean value of the velocity is to increase the level of turbulent kinetic energy in the fluid flow.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of DeCarlo/Prakash/Dobak, as applied to claim 1 above, to incorporate the teachings of Werneth, and configure the outer surface of the outer conductor (84) of DeCarlo to comprise axial corrugations such that the coolant flowing through inflow conduit (87) has greater turbulence. Doing so would increase the rate of convective heat transfer between the coolant within inflow conduit (87) of DeCarlo and the portions of the microwave probe in contact with said coolant, as suggested in Werneth. (Col. 10, Lines 54-62; and Col. 11, Lines 36-42)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794